DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to application number 16/596,464 filed 10/08/2019

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dayton (US 9,452,863).

1: Dayton discloses a system 800 comprising:

a vessel 808 having an outside diameter, an inside diameter, a height, a thickness, and a top surface; 
a body 804, disposed within the vessel having an outside diameter that is commensurate to an inside diameter of the vessel, the body including a bell portion 802 which mates with a top (col. 11, ll. 30-55; fig. 8, 9A, B).

6: Dayton discloses the system of claim 1, further comprising a cap (fig. 1A).

7: Dayton discloses the system of claim 6, wherein the cap has outside diameter that is commensurate with an outside diameter of the vessel (col. 11, ll. 30-55; fig. 1A).

8: Dayton discloses the system of claim 7, wherein the cap further includes a ring 518 extending from the cap (fig. 5A).

9: Dayton discloses the system of claim 8, wherein the ring has an outside diameter that is commensurate with an inside diameter of the vessel (col. 9, ll. 51-67).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayton (US 9,452,863) in view of Hooge (US 3,434,629).

2-3: Dayton discloses the claimed invention as applied to the system of claim 1, but fails to disclose an aperture. Hooge teaches wherein the vessel further includes an aperture (opening with ledges) in a bottom surface of the vessel (fig. 2). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the vessel of Dayton to include the aperture of Hooge to assist in draining any unwanted liquid from the inner compartment of the vessel.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayton (US 9,452,863) in view of Dolos (US 2014/0319176).

4: Dayton discloses the system of claim 1, but fails to disclose a pump. Dolos teaches wherein the body is a pump body (fig. 2A, B). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the container of Dayton to include the pump body of Dolos to assist the user in easily extracting the stored contents. 




Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayton (US 9,452,863) in view of Westrich (US 7,934,667).

5: Dayton discloses the system of claim 1, but fails to disclose a diffuser body. Westrich teaches wherein the body is a diffuser body 4 (abstract; fig. 5). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the container of Dayton to include the diffuser body of Westrich to assist the user in easily extracting the stored contents. 

Claims 10-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayton (US 9,452,863) in view of Wohl (US 6,112,891).

10-12: Dayton discloses the system of claim 1, but fails to disclose a candle holder. Wohl teaches wherein the body is a candle holder 16 (col. 3, ll. 57-67; col. 4, ll. 1-5; fig. 1). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the container of Dayton to include the candle holder of Wohl to assist the user in providing a decorative feature for both viewing and smelling. 

To modify the size of the container body into the claimed size of the outer container body would entail a mere change in size of the components and yield only predictable results. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

16: Dayton discloses the system of claim 10, wherein a detachable, secondary portion exists but fails to include an extension on the candle body. Wohl teaches wherein the candle holder includes an extension portion that extends into an aperture in the vessel (col. 3, ll. 57-67; col. 4 ll. 1-14; fig. 1 and 9). It would have been obvious to one having ordinary skill in the art at .

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayton (US 9,452,863) in view of Wohl (US 6,112,891) in view of Konkle (US 2009/0068607).

13: Dayton-Wohl discloses the system of claim 12, but fails to include an aperture. Konkle teaches wherein the candle holder 106 further includes an aperture 140 with an outside diameter that is commensurate with an inside diameter of an aperture 142 in the vessel 102. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the container of Dayton to include the apertures of Konkle to aid in the stability of the of the candle when placed inside the vessel. 

15: Dayton-Wohl discloses the system of claim 14, wherein the candle holder includes an extension portion (extended legs of lid 104) that extends into the aperture (fig. 5A, B). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the container of Dayton to include the apertures of Konkle to aid in the stability of the of the candle when placed inside the vessel. 


Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 5,853,034) in view of Dayton (US 9,452,863) in view of Westrich (US 7,934,667) in view of Wohl (US 6,112,891).

17: Edwards discloses a kit 40, comprising:

a vessel 50 having an outside diameter, an inside diameter, a height, a thickness, and a top surface (fig. 2);

a pump 80 having a pump body including an outside diameter that is commensurate to an inside diameter of the vessel (col. 2, ll. 58-67); 

 a diffuser 90 having a diffuser body including an outside diameter that is commensurate to an inside diameter of the vessel (fig. 2), and 

a candle holder 90 including an outside diameter that is commensurate to an inside diameter of the vessel (fig. 2). 

Dayton represents evidence of a body 804 having a bell portion 802 that mates and is flush with with a top surface of the vessel (fig. 8, 9A, B). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the container bodies of Edwards to include the assembly of Dayton to easily conceal and provide an aesthetically pleasing product.

Edwards fails to disclose a diffuser body. Westrich teaches the diffuser body including a bell portion (fig. 4) that is capable of mating with a top surface of the vessel 4 (abstract; fig. 5). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the container of Dayton to include the diffuser body of Westrich to assist the user in easily extracting the stored contents. 

Dayton discloses the system of claim 1, but fails to disclose a candle holder. Wohl teaches wherein the body is a candle holder 16 (col. 3, ll. 57-67; col. 4, ll. 1-5; fig. 1);

wherein the candle holder includes an extension portion that extends into an aperture in the vessel (col. 3, ll. 57-67; col. 4 ll. 1-14; fig. 1 and 9).  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the container of Dayton to include the candle holder of Wohl to assist the user in providing a decorative feature for both viewing and smelling. 


18: Edwards-Dayton-Westerich-Wohl discloses the kit of claim 17, wherein the vessel further includes an aperture 56 disposed in a bottom (container opening bottom) of the vessel 40 (Edwards; fig. 2-4).

19-20: Edwards-Dayton-Westerich-Wohl discloses the kit of claim 18, further comprising a cap 100 (Edwards; fig. 2-3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/RAVEN COLLINS/Examiner, Art Unit 3735 

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735